DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I,  the species of claim 7, claims 1-5, 7-10, 20 and new claims 21-28, in the reply filed on  5 January 2022 is acknowledged.
Claim 6 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Specification
The disclosure is objected to because of the following informalities: 
The specification recites “dodecyledimethylammonium chloride (DDAC)” in paragraph [0024]), which appears to be “didecyldimethylammonium chloride (DDAC)” in light of Applicant Remarks filed on  5 January 2022 (p7). 
Appropriate correction is required.

Claim Interpretation
Claims 20 and 21 recite “DDAC”, which has been interpreted as didecyldimethylammonium chloride in light of Applicant Remarks filed on  5 January 2022 (p7).

Claim Objections
Claims 20-28 are objected to because of the following informalities:  claims 20 and 21  recite the abbreviation DDAC  in the claim limitations. It is recommended to use non-abbreviated form of a term in the claim language for clarification purpose.   

Duplicate Claims 
Applicant is advised that should claim 22 be found allowable, claim 23  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-4 and 20-28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 20 and 21 recite “TDS”, which renders the claim indefinite as the unit “TDS” is not defined in the claims or the specification. For prior art purpose, it has been interpreted as parts per million or ppm. 
Claims 4 and 22 recite “their corresponding salts related salts”, which renders the claims indefinite.  The term “related salts” is not defined by the claim or the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 20-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by US2017/0096597A1 (Hu), which is listed in Applicant’s information disclosure statement.
Regarding claims 1 and 10, Hu teaches a method of  fracturing a subterranean formation comprises providing a fracturing fluid  comprising an aqueous liquid ([0065]),  a friction reducer polymer and one or more surfactants ([0108]),  wherein the surfactants  result in better friction reduction performance ([0059][), which meets the claimed friction reduction booster, and placing the composition in a subterranean formation ([0053] and [0064]), which meets the claimed method. 

Regarding claim 3, Hu teaches that the total dissolved solids comprise NaBr, CaCl2, ZnBr2, KCl, NaCl, magnesium salt, etc. ([0067]),  which meets the claimed total dissolved solids. 
Regarding claim 4, Hu teaches the friction reducer includes a polymer of an acrylamide and acrylic acid  ([0071], [0078] and [0079]), which meets the claimed friction reducer. 
Regarding claim 5, Hu teaches the surfactant is a quaternary ammonium compound such as didodecyl dimethyl ammonium hydroxide ([0112]), which meets the claimed structure. 
 Regarding claims 7-9, 20-21 and 24-25,  Hu teaches the aqueous fluid comprise chloride and bromide salts ([0067]), thus the presence of didodecyl dimethyl ammonium chloride  and  bromide.
Hu  further teaches that the surfactant  is present in an amount of 0.001 wt.% ([0108]), which is equivalent to about 0.01 gpt, which meets the claimed range of the friction booster and quaternary ammine; and the friction reducer polymer  is present in an amount of 0.1 wt.% or 1 wt.% ([0069]), which is equivalent to about 1 gpt or 10 gpt, respectively, which meets the claimed amount. 
Regarding claims 10 and 26, Hu teaches the fluid comprises a proppant ([0132]). 
Regarding claims 22 and 23,  Hu teaches the fluid comprises more than one  friction reducing polymers including synthetic polymers and polyacrylamide derivative ([0069] and [0078]-[0079]).
Regarding claims 27 and 28,  Hu teaches the fluid comprises a viscosifier ([0117]), which meets the claimed gelling agent, and a crosslinking agent ([0120]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766